Exhibit 10.3

LOAN EXTENSION AND MODIFICATION AGREEMENT

THIS AGREEMENT, (“Agreement”) made on November 30, 2011, at Canton, Ohio, by and
among Magnetech Industrial Services, Inc. (“Magnetech”), an Indiana corporation,
and MISCOR Group, Ltd. (“MISCOR”), an Indiana corporation, both with an address
at 800 Nave Road, SE, Massillon, Ohio 44646 (collectively, “Borrowers”, and
sometimes individually a “Borrower”) and BDeWees, Inc. (“Lender”), an Ohio
corporation with an address at 6424 Selkirk Circle NW, Canton, Ohio 44718.

RECITALS:

A. On or about November 30, 2007, Borrowers and Lender closed on a transaction
(the “Transaction”) in which, among other things, Borrowers became indebted,
jointly and severally, to Lender in the amount of $2,000,000.00, as evidenced by
Borrowers’ promissory note dated November 30, 2007, for the principal amount of
$2,000,000.00, executed and delivered to Lender and payable to it or its order,
which contained additional terms and provisions, which such note was amended and
restated on December 1, 2010 (collectively, the “Note”).

B. Borrowers’ indebtedness to Lender as of the date hereof under all of the
terms of the Note is $2,000,000.00, plus any interest accrued on the Note since
Borrowers’ last payment of interest on the Note. Borrowers are not delinquent on
payment of interest.

C. As used in this Agreement, the term “Indebtedness” will mean Borrowers’
indebtedness to Lender under the Second Amended Note (defined herein) –
including principal, interest, and all other amounts which Borrowers now and in
the future may owe to Lender under the terms of the Second Amended Note –
together with any additional amounts Borrowers and either of them may owe now or
in the future to Lender pursuant to the terms of any of the other documents the
parties executed as a part of or in connection with the said closing of the
Transaction or as a part of the Loan Modification (defined below), including
this Agreement.

D. Borrowers wish to extend the time for Borrowers to repay the $2,000,000.00
presently owed to Lender in exchange for additional payments of principal, a
first priority interest in certain collateral (subject to the prior interests of
Wells Fargo Bank, National Association (“Wells Fargo”), and certain other
changes (the “Loan Modification”).

AGREEMENT:

THEREFORE, in consideration of the foregoing and of the mutual agreements set
forth herein, the parties agree as follows:

 

1



--------------------------------------------------------------------------------

1. Incorporation of Recitals. All of the recitals set forth above, including the
definitions, are incorporated herein by reference.

2. Second Amendment and Restatement of Note. The Note will be amended and
restated as set forth in the form of the Second Amended and Restated Promissory
Note, labeled as Exhibit A, attached and incorporated herein by reference (the
“Second Amended Note”).

3. Continued Effect of Intercreditor Agreement and Cross-Default. XGen III, Ltd.
(“XGen”), an Ohio limited liability company, was also a party to the Transaction
in 2007, received its own promissory note from Borrowers, entered into a
commercial security agreement to secure said note, and filed a UCC-1 financing
statement, just like Lender. In order to memorialize their respective rights and
obligations, Lender and XGen entered into an Intercreditor Agreement dated
November 30, 2007 (the “Intercreditor Agreement”). All provisions of the
Intercreditor Agreement shall remain in full force and effect notwithstanding
the Loan Modification; provided, however, that references in the Intercreditor
Agreement to the BDeWees Note, the BDeWees Security Agreement, the XGen Note,
and the XGen Security Agreement will now refer to, respectively, the Second
Amended Note, the XGen Note as amended in connection with loan modifications
identical to those for Lender (XGen’s own loan extension and modification
agreement with Borrowers, which contains those identical modifications, will
sometimes be referred to herein as the “XGen Loan Modification”) and the BDeWees
Security Agreement and the XGen Security Agreement, respectively, as amended.
Any default under any one of the following four documents – the Second Amended
Note, the BDeWees Security Agreement, as amended, the XGen Note as amended in
connection with the XGen Loan Modification, and the XGen Security Agreement, as
amended – shall also constitute a default under the remaining three of those
documents.

4. Special Repayments Expected to Reduce Principal Payments. As a part of the
Loan Modifications, Borrowers and Lender further agree that Borrowers shall be
required to make certain extra payments of principal to Lender on the Second
Amended Note (each a “Special Repayment”) as follows:

(a) Scheduled Special Repayments. Borrowers shall make Special Repayments on the
dates and in the amounts set forth below:

(i) November 30, 2011- $316,666;

(ii) December 29, 2011- $300,000; and

(iii) No later than June 30, 2012- $250,000.

In addition to the Special Payments set forth in this subsection (a), Borrowers
shall make regularly scheduled payments as more fully set forth in the Second
Amended Note.

 

2



--------------------------------------------------------------------------------

(b) Additional Special Repayment. An additional Special Repayment shall be owed
in the circumstances described below.

“Change in Control”. At any time there is a Change of Control (as defined in
this paragraph) of a Borrower as a result of or contemporaneously with an
exchange or issuance of securities to one or more persons, Borrowers will be
required to pay the then remaining principal balance (plus all then accrued but
unpaid interest) under the Second Amended Note. For purposes of this Agreement,
the term “Change in Control” shall mean a situation (whether occasioned by
issuance, sales, or transfers of a Borrower’s securities or by any merger,
consolidation, recapitalization, reorganization, or other transaction involving
a Borrower) in which: (A) for Magnetech, MISCOR no longer holds record or
beneficial ownership of more than fifty percent (50%) of Magnetech’s outstanding
capital stock and/or no longer possesses the voting power to elect directly a
majority of Magnetech’s board of directors; and (B) for MISCOR, any person,
company or organization, not a five percent (5%) or more shareholder as of the
date of this Agreement, acquires record beneficial ownership of more than fifty
percent (50%) of MISCOR’s outstanding capital stock.

(c) Application and Effect of Special Repayment. Any Special Repayment shall be
applied to reduce outstanding principal on the Second Amended Note; provided,
however, that if Borrowers are at that time delinquent in any installment
payment or other amount then owed under the Second Amended Note, the Special
Repayment will be applied first to satisfy the delinquency and the balance, if
any, will be applied to reduce outstanding principal. Nothing in this Agreement
or in the Second Amended Note will be deemed to prevent or excuse any
delinquency in making installment payments under the Second Amended Note, nor
will any Special Repayment be deemed any type of prepayment of one or more
monthly installment payments under the Second Amended Note. Except as expressly
provided above in this subsection (iv), each Special Repayment shall be applied
to principal payments in the inverse order of their due date.

Notwithstanding the foregoing, Lender acknowledges that payment of the foregoing
Special Repayments shall be subject to the terms of a Subordination Agreement in
favor of Wells Fargo.

5. Lender’s Consent for Additional Indebtedness. Neither Borrower shall incur
additional indebtedness in excess of the Permitted Indebtedness without the
written consent of Lender given in advance which Lender may grant or withhold in
the exercise of its sole discretion. For purposes of this Agreement the term
“Permitted Indebtedness” shall mean (a)

 

3



--------------------------------------------------------------------------------

amounts owed from time to time to Wells Fargo pursuant to its revolving and term
loan facility (including any obligations pursuant to letters of credit issued
thereunder) in the maximum aggregate amount of $6,000,000, (b) existing notes
and capital leases with (i) Centier in the amount of $103,697,
(ii) Freeman-Spicer in the amount of $100,671 and (iii) Visalia Equipment Lease
in the amount of $868,279, (d) amounts owed to John A. Martell (“Martell”) in
the amount of $2,078,841, (e) certain miscellaneous other capital leases in the
amount of $18,778 and (f) indebtedness incurred for capital expenditures that do
not exceed $100,000 in the aggregate per calendar year and is secured only by
the capital asset acquired with the indebtedness.

Notwithstanding anything to the contrary, neither Borrower shall make any
scheduled payment or prepayment of principal to Martell on account of loans or
other extensions of credit or any other financial accommodations or payment to
Martell (other than for reasonable compensation for services provided to a
Borrower, including reasonable expenses), excepts as follows:

 

  (A) $316,666 payment of principal on November 30, 2011;

 

  (B) $120,000 payment of principal on December 29, 2011;

 

  (C) $250,000 payment of principal, no later than June 30, 2012; and

 

  (D) Commencing January 1, 2012, monthly payments of principal of $7,500 a
month, increasing to $12,500 a month on January 1, 2013.

6. Effective Date. This Agreement shall be effective as of the date all of the
following conditions precedent have been met, in the sole discretion of Lender:

 

  (a)

Borrowers shall have provided copies of the executed loan documents among
Borrowers and Martell, reflecting (i) the payment schedule set forth in
Paragraph 5 above, (ii) a maturity date no earlier than October 31, 2013,
(iii) an interest rate of (A) the Prime Rate plus two percent (2%), with a
minimum interest rate of seven and one half of one percent (7 1/2%) through
February 28, 2013, and (B) the Prime Rate plus two percent (2%), with a minimum
interest rate of nine and one half of one percent (9 1/2%) commencing March 1,
2013 and thereafter, and (iv) no prior security interest in Lender’s Collateral.

 

  (b) Borrowers shall have provided copies of the executed loan documents
(including all amendments) among Borrowers and Wells Fargo, reflecting (A) a
maximum borrowing amount of $6,000,000, (b) consent to the indebtedness to
Lender, and (c) except as otherwise provided in Lender’s Subordination Agreement
in favor of Wells Fargo, no prohibition on Lender’s ability to enforce its
rights against Lender’s Collateral or ability to receive, for its sole benefit,
proceeds from enforcement against Lender’s Collateral.

 

4



--------------------------------------------------------------------------------

  (c) Borrowers shall have provided evidence to Lender that Lender has a second
priority lien on Lender’s Collateral consisting of:

(i) All of Magnetech’s machinery, equipment, tools and dies, hand tools, motor
vehicles, rolling stock, leasehold improvements, furniture, supplies, office
equipment, computers and other data processing hardware, improvements, parts and
other tangible personal property used or held for use in the operation of
Magnetech (but only that which is located at Magnetech’s Massillon Site or which
is used at or in connection with or arises from the operation of or otherwise
pertains to Magnetech’s business at its Massillon Site), whether now existing or
hereafter arising, whether now owned or hereafter acquired or whether now or
hereafter subject to any rights in the foregoing property; and

(ii) All of Magnetech’s inventory (but only that which is located at Magnetech’s
Massillon Site or which is used at or in connection with or arises from the
operation of or otherwise pertains to Magnetech’s business at its Massillon
Site), (“Inventory”), now owned and hereafter acquired, including, but not
limited to, all raw materials, work-in-process, parts, finished goods,
merchandise, and other personal property held for sale or lease or to be
furnished under a contract of service for Magnetech’s own account and all
replacements, improvements, substitutions, attachments, accessories, and
accessions thereon or thereto;

(iii) All of Magnetech’s receivables (but only that which is located at
Magnetech’s Massillon Site or which is used at or in connection with or arises
from the operation of or otherwise pertains to Magnetech’s business at its
Massillon Site), (“Receivables”), now existing and hereafter coming into
existence, including, but not limited to, accounts, contract rights, chattel
paper, notes, drafts, acceptances, and other forms of receivables;

(each as more fully set forth in the Security Agreement).

7. Governing Law; Jurisdiction. This Agreement shall be construed in accordance
with the laws of the State of Ohio without regard to principles of conflict of
laws. Any action or suit commended by any of the parties hereto concerning this
Agreement shall be commenced and maintained in a court of competent jurisdiction
located in the State of Ohio.

8. Release of Claims. In consideration of this Agreement, each Borrower hereby
releases and discharges Lender and its respective shareholders, directors,
member, officers,

 

5



--------------------------------------------------------------------------------

managers, employees, attorneys, affiliates and subsidiaries from any and all
claims, demands, liability and causes of action whatsoever, now known or
unknown, arising prior to the date hereof out of or in any way related to the
extension or administration of the Indebtedness of Borrowers or any security
interest related thereto.

9. No Set-Offs. Borrowers hereby declare that to the best of their knowledge, no
Borrower has any set offs, counterclaims, defenses or other causes of action
against Lender.

10. Counterparts; Facsimile. This Agreement may be executed in counterparts and
all such counterparts shall constitute one agreement binding on all the parties,
notwithstanding that the parties are not signatories to the same counterpart.
The parties may execute this Agreement by facsimile or e-mail PDF, and all such
facsimiles or e-mail PDF signatures shall have the same force and effect as
manual signatures delivered in person.

11. Fees and Expenses. Borrowers hereby agree, jointly and severally, to
reimburse Lender for its reasonable out-of-pocket costs, fees and expenses
incurred in connection with this Agreement and all exhibits related hereto,
including, without limitation, reasonable attorneys’ fees.

12. Representations and Warranties. Each Borrower hereby represents and warrants
to Lender that: (a) such Borrower has the legal power and authority to execute
and delivery this Agreement; (b) the officials executing this Agreement have
been duly authorized to execute and deliver the same and bind such Borrower with
respect to the provisions hereof; (c) the execution and delivery hereof by such
Borrower and the performance and observance by such Borrower of the provisions
hereof do not violate or conflict with the organizational documents and
agreements of such Borrower or any law applicable to such Borrower or result in
a breach of any provisions of or constitute a default under any other agreement,
instrument, or document binding upon or enforceable against such Borrower or its
properties; and (d) this Agreement constitutes a valid and binding obligation
upon such Borrower in every respect.

13. Controlling Effect. The provisions of this Agreement (including those
provisions incorporated herein by reference) shall apply to, and control in the
event of any conflict with or ambiguity in, any and all of the documents
referred to or incorporated by reference in this Agreement.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their duly authorized officers to
execute this Agreement in multiple counterparts at the place and effective as of
the date set forth at the outset.

 

MAGNETECH INDUSTRIAL SERVICES, INC., an Indiana corporation By:       Name:  
Michael P. Moore   Title:   President & CEO MISCOR Group, Ltd, an Indiana
corporation By:       Name:   Michael P. Moore   Title:   President & CEO
BDeWees, Inc., an Ohio corporation By:       Bernard L. DeWees, its President

 

7



--------------------------------------------------------------------------------

CONSENT OF XGEN III, LTD.

Pursuant to Section 4 of the Intercreditor Agreement (defined above), XGen III,
Ltd. hereby gives its advance written consent to the provisions contained in and
referred to in the foregoing Agreement.

Executed at _____________________, Ohio, on November 30, 2011, by a duly
authorized officer of XGen III, Ltd.

 

XGen III, Ltd., an Ohio limited liability company By:       Thomas J. Embrescia,
its President

 

8